DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-7, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the wheel cylinder unit connected to the main braking unit performs electric motor braking when the braking fluid from the main braking unit is detoured to the storage unit” (Lines 12-13).  Although the specification mentions an EPB ([0068]), understood to be an electric parking brake, the original disclosure is silent regarding electric motor braking.  For the EPB, a motor could be in the caliper, but it could also be outside the caliper and mechanically connected.  An electric motor, as claimed, is not inherently required for EPB, as it could be a solenoid.  The original disclosure does not provide support for “electric motor braking” as claimed.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the wheel cylinder unit connected to the main braking unit performs electric motor braking when the braking fluid from the main braking unit is detoured to the storage unit” (Lines 12-13).  The only mention of electric braking in the original disclosure may be found in paragraph [0068], which recites: 
“That is, during braking by the auxiliary braking unit 3 due to the occurrence of an error of the main braking unit 1, the wheel cylinder unit 4 not controlled by the auxiliary braking unit 3 may be controlled by another braking device such as an EPB. At this time, when a driver presses the pedal, even though the braking fluid is delivered to the wheel cylinder unit 4 not controlled by the auxiliary braking unit 3, the braking fluid may be detoured to the storage unit 2 through the recovery unit 80 to substantially prevent interference with the other braking device such as an EPB.”

It is unclear if the disclosed “EPB” is meant to be motor structure in the caliper, or a system or controller which 1) actuates a motor in the wheel cylinder or 2) some other brake mechanism in the caliper.  For the purpose of examination, this limitation has been interpreted as performing braking using hydraulic pressure generated by an electric motor.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-4, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinkel (US 2019/0016321).
As per claim 1, Dinkel discloses an electronic hydraulic brake device (Abstract) comprising: 
a main braking unit (1) configured to provide a braking fluid (Abstract) to a plurality of wheel cylinder units (8, 9, 10, 11) by driving of a motor (35); 
a storage unit (120) connected to the main braking unit and configured to store the braking fluid; 
an auxiliary braking unit (70; [0063]) connected to the main braking unit and the storage unit and configured to provide the braking fluid to some of the plurality of wheel cylinder units when an operation error of the main braking unit occurs; and
a recovery unit (170, 176; [0071]) configured to connect the main braking unit and the auxiliary braking unit and cause the braking fluid from the main braking unit to be detoured to the storage unit when the operation error of the main braking unit occurs,
wherein the wheel cylinder unit connected to the main braking unit performs electric motor braking (An electric motor 92 is used to provide brake pressure; [0071]) when the braking fluid from the main braking unit is detoured to the storage unit.
As per claim 2, Dinkel discloses the electronic hydraulic brake device according to claim 1, wherein the main braking unit comprises: 
a pedal cylinder unit (2) configured to generate hydraulic pressure by pressing of a pedal (1a); 
a master cylinder unit (5) configured to detect the pedal and generate hydraulic pressure by the driving of the motor; 
a first main hydraulic unit (33) connected to the master cylinder unit and configured to guide the braking fluid to some of the plurality of wheel cylinder units; 
a second main hydraulic unit (27) configured to connect the master cylinder unit and the auxiliary braking unit and guide the braking fluid to the rest of the plurality of wheel cylinder units; and 
a third main hydraulic unit (220; [0071]) configured to connect or disconnect the first main hydraulic unit and the second main hydraulic unit. 
As per claim 3, Dinkel discloses the electronic hydraulic brake device according to claim 2, wherein the first main hydraulic unit guides the braking fluid to the wheel cylinder units disposed on rear wheels (33; [0055]), and the second main hydraulic unit guides the braking fluid to the wheel cylinder units disposed on front wheels (27; [0055]). 
As per claim 4, Dinkel discloses the electronic hydraulic brake device according to claim 2, wherein the first main hydraulic unit and the auxiliary braking unit are connected to each other, so that movement of the braking fluid is possible (72; [0063]). 
As per claim 9, Dinkel discloses the electronic hydraulic brake device according to claim 1, wherein the recovery unit comprising: 
one or more recovery fluid path parts (170) configured to connect the main braking unit and the auxiliary braking unit; and 
a recovery valve part (176) formed in the recovery fluid path part and configured to open and close a fluid path ([0073]). 
As per claim 10, Dinkel discloses the electronic hydraulic brake device according to claim 9, wherein the recovery valve part is a normally closed valve (176).
Allowable Subject Matter
8.	Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1, the applicant argues that:
“Dinkel, however, does not teach or suggest any of wheel brakes 8 to 11 (i.e., asserted claimed "wheel cylinder units") performing "electric motor braking when the braking fluid from the main braking unit is detoured to the storage unit," as recited in claim 1. Dinkel, therefore, does not anticipate claim 1” (Page 7).

Dinkel recites “If the brake assembly 1 exhibits a malfunction or fails entirely, such that it cannot set the demanded brake pressure in the wheel brakes 8-11, the auxiliary module 70 can build up pressure in the two front-wheel brakes 8, 10.  For this purpose, the two isolating valves 220, 240 are switched into their isolating position, such that the wheel brakes 8, 10 are hydraulically isolated from the pressure provision device 5 and from the master brake cylinder 2. The open-loop and closed-loop control unit 182 activates the electric motor 92, which activates the pumps 96, 98. The respective pump 96, 98 then draws in brake fluid from the respective reservoir 120, 130 and conveys said brake fluid through the corresponding wheel brake feed line 102, 108 into the wheel brake 8, 10” ([0071]).  Dinkel discloses the claimed function of using an electric motor to apply the wheel brakes as best understood. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/           Examiner, Art Unit 3657